Citation Nr: 1737481	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-31 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for depression. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1979 and from December 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional development is needed in this case.

The Board notes that during the Veteran's April 2017 Board hearing, he testified that he first started seeking medical treatment for his mental health issues a few months ago.  He stated he has recently gone to the Houston Vet Center and to        the VA Medical Center in Houston.  He testified that he may be seeking private treatment as well.  Such records should be requested on remand. 

In addition, the Veteran's complete service personnel records should be requested. 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all medical providers from whom he has received treatment for a psychiatric disorder.  After securing any necessary release, the AOJ should request any relevant records identified.  If any requested records cannot be obtained, the Veteran   should be notified of such.   

2. After securing any necessary release, request the Veteran's treatment records from the Houston Vet Center.  Additionally, obtain updated VA treatment records dated since September 2016.  If the requested records do not exist or are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such. 

3.  Request complete copies of the Veteran's service personnel records through official sources. All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or if no such records exist, the Veteran should be so notified.

4. After the above has been completed to the extent possible and all additional development deemed necessary is completed, to include obtaining a medical opinion to address the service connection claim if the medical evidence requested above reveals a current psychiatric diagnosis, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


